Title: Conrad-Alexandre Gérard to the American Commissioners, 5 December 1777
From: Gérard, Conrad-Alexandre
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Once the news of Saratoga arrived, the French government lost no time. This polite note arranged a meeting the next day, which revealed that a turning point had come in Franco-American relations. Gérard began the interview by telling the commissioners that Maurepas and Vergennes had sent him to congratulate them and to ask for any more news they might have. But that was only the introduction. “He said as there now appeared no doubt of the ability and resolution of the states to maintain their independency, he could assure them it was wished they would reassume their former proposition of an alliance, or any new one they might have, and that it could not be done too soon; that the court of Spain must be consulted, that they might act in harmony, and prepare for war in a few months.”
 
A Paris Le 5 xbre 1777
M. Gerard desirant d’avoir l’Honneur de voir Messieurs Franklin, Deane et Lee Demain Matin; il prie Monsieur Deane de vouloir bien lui indiquer l’Heure qui leur sera la plus commode. Il se rendra a Passi et il seroit charmé qu’il convint a ces Messieurs que ce fut de Bonne Heure, c’est-a-dire a 9 ou 10.
M. Gerard a MM. Les Deputés
